In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-652V
                                      Filed: June 19, 2015

*************************                           UNPUBLISHED
ASHLEY M. PIETRO,                           *
                                            *      Special Master Hamilton-Fieldman
                      Petitioner,           *
v.                                          *      Attorneys’ Fees and Costs; Reasonable
                                            *      Amount Requested to which Respondent
SECRETARY OF HEALTH                         *      Does Not Object.
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
*************************
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On July 24, 2014, Ashley M. Pietro (“Petitioner”) filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that the administration of a Human Papillomavirus vaccine
(“HPV”), more specifically, a Gardasil vaccine, on August 16, 2011 caused her to suffer from
Rheumatoid Arthritis. Petition (“Pet.”) at 1. On May 14, 2015, the undersigned issued a
decision dismissing the case for insufficient proof.

        On June 19, 2015, Respondent filed a Stipulation of Facts Concerning Final Attorneys’
Fees and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $18,969.50
in attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner represents
that she has not incurred any costs in pursuit of his claim.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $18,969.50, in the

        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.
                                                     1
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Carol L.
Gallagher, Esq.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2